December 9, 1952

Hon. Larrr 0. Cox          O~lnlon No. V-3.547
Executive-Director.
Board for Texas State Iios-Re: Necessity for business
 pitala'.&Special Schools      managers of the various
Austin, Texas                  lnatltutlonsunder the
                               Board for Texas State
                               Hospitals and Special
                               SchooIs to approve
                               vouchers for expenditures
                               from the StatesHospitals
                               and Special Schools Build-
Dear Sir:                      -ingFund.
         ,Youhave requested an opinion of the following
question:'
          "Please advls,ethis office whether the
     business managers for the~varlouslnstltu-
     tlons or the Executive Director should
     initiate and approve vouchers,for payment
     out of the State Hospitals and Special
     Schools Building Fund."      ~,
          House Bill 2, Acts 51st Leg., 1st C-S., 1950,
ch. 1, pi 1, created the "State Hospitals and Special
Schools Building l?und"and appropriated$5;000,000 to
the Hospital Board for the purpose of constructing,re-
pairing and equipping buildings.
          Section 1 of Article II of House Bill 426,
Acts 52nd Leg., R.S., 1951, ch. 499, p* 1228 (The Gener'Bl
AppropriationsAct) contains appropriationsto the various
State Hospitals and Special Schools entitled "Maintenance
and repairs, out of local funds" and "Capital outlay,
Improvementsand equipment,outof, local funds." All
other appropriationsto the respective Institutionscon-
tained In Section.1 are out of the general revenue fund.
Section 26 of Article II of the General Appropriation
Act contains the following appropriationat page 1298:
Hon. Larry 0. Cox, page 2 (v-1547)
                                 .-

          '(a) There is hereby appropriatedto the
     Board.for Texas State Hospitals and Special
     Schools Five Million Dol~ai~~~($5,000,000)for
     each fiscai year of the ~blemiurnending August
     31, 1953. Such funds are to be credited to
     the State Hospitals and Special Schools Build-
     ing Fund which Is the sainehospital building
     fund as provided for in Houqe Bill,No. 2, First
     Called Session, Fifty-firstLegislature.
        -Y"From and after September 1, 1951, all
     balanceseon hand or remairrlngln the State
     Hospital Fnqd as created-by A@icle XIX, ,House
     Bill .No.3;:First Called Session of the Fifty-
     first Legislatureand al? moneys accurlng'to
     said fund on and after September l,,1951,
     frolnany and all sources whatsoever are hereby
     transferredto the GeneraI~RevenueFund.
          "(3) All funds credited to the State
     Hospitals and Special Schools Building Fund
     under this Article are hereby appropriatedto
     the Board for Texas StateHospItals and Spe-
     clal Schools for the purpose'~ofarchitectural
     and:engifieeringplansfi'cpnk%tructlng,
                                          repalr-
     ing and equippingsuch buildings as in the
     opinloti.dfthe Board are necessary to the
     proper care of those committed or to be com-
     mltted'to such.hospltalsand special-sbhools
     according to law. Provided, however, the
     fees paid to an architect shall~not exceed
     six per cent (6$) for the pItis, specIfica=':.
     tlons and supervisionof constructionof said
     buildWgs and all constructioncontracts made
     for,~and the final acceptance In connection
     with such construction,other thanthe plans
     and specifications,shallbe subject to the
     review and approval of the.Eoard of Control.
     The Board may contract for, and pay plans and
     specificationsfor any contemplatedconstruc-
     tion, even though the contract for such lans
     and specificationsmay be made in one (1P year
     and the contract for constructionis entered
     Into the followingyear.
Hon. Larry p. Cox, page 3 ~(v-1547)


                It is hereby declared the intent and
   ', Pollc;(:~ the Fifty-secondLegislature that
      the Board shall use such moneys from the State
      Hospitals and Special Schools BuildingFund'as
     may be required to repair and rehabilitate
      existing buildings and facilities."
           The appro rlations contained in Section 1 of
Akkle II (pages 12iO-1282) are specificallymade to
the various State Hospitals and Special Schools while
the appropriationcontained in Section 26 Is made to
the Board for Texas State ,Hospltalsand Special-Schools.
           The Board for Texas State Hospitals and Special
schools was created by House Bill 1, Acts 51st Leg., R.S.
1949, ch. 316, p. 588 (Article 317413,V.C.S.). Section
10'provldes:
          "The Superintendentof any Institution
    named herein with the,approvaiof the Execu-
    tive Director may appoint a business manager
    who shall receive a salary not to exceed;Slx
    Thousand Dollars ($6,000).per 'yearand who
    shall receive the-same emolumentsas the
    Superlnterdent. The busltiessmanager shall
    manage the fiscal affairs of the institution,
    handle all maintenancematters, be responsible
    for the efficient operation of all auxiliary
    enterprises,and prepare and submit ,tothe
    Executive Directorthe estimate of needed'ap-
    proprlatlonseach biennium. He may have such
    other.dutlesand powers as 'the-Board for Texas
    State Hospitals and Special Schools may,by
    rule and regulation prescribe. He shall give
    bond In the sum of Twenty-fiveThousand Dol-
    lars ($25~000)payable to the State of'Texas
    conditioneduuon the faithful derformarice of
Hon. La&y 0. Cox, page 4 (V-1547)


          It Is noted that the underlined portion of
Article 3174b Is strictly limited to'the "appropriated
funds of the institutions"and does not apply to funds
appropriatedto the Hospital Board.
          Since the Board for Texas State Hospitals and
Special ~SchoolsIs the only agency of the State authortied
to expend~ploneyout of the Hospital Building Fund, It Is
our opinion that the appropriationcontained In Section
26 of Article II of thenGeneral AppropriationAct does
not constitute "appropriatedfunds of the institutions".
within the meaning of Section A0 of Article 3174b, V.C.S.
         -Section1,of Article 6252-5, V.C,S., provides:
          "All expendituresof funds appropriated
    to the~qarlousboards, bureaus, commlsslons
    and other-agenciesof the.State of Texas nor
    in existence,or hemafter created shall be
    made Sf order of the governing bo,dythereof
    and tfie.same shall be’pa%bjr warrants drawn
    by the-Comptrollerof Public Accounts on
    vouchers approved,by the chzi$man or presl-
    dent bf the governing body or by an executive
    officer, official or .empJoyeeof such board,
    buregu, commlsslonoreother agency desi,gnated
    ,bythe governingbody by or~derentered on Its
    minutes, lf any, and countersignedby the
    secretary or an executive officer or official
    deslgilated by the governing body by order
    etkered on its minutes, if any. A certified
    copy of any such order ktered pursuant to
    the provisions of this Section designating
    an officer,.officialor employee to approve
    and execute or to countersignvouchem,
    together with a slgnature’cardof the person
    or persons deslgnat,ed, ahal- be fllzd with
    the Comptrollerof Public Accounts.
          We have been informed by the Comptroller'sof-
vice that pui-suantto Article 6252-5 the ExecutiveDlrec-
tor of the Hospital Board has been designatedto approve
vouchers for it. Therefore,you dareadvls.edthat the
Executive Director of the Board for Texas State Hospitals
and Special Schools has atithorityto initiate and approve
vouchers affecting the “State Hospit~alsand Special
Schools Building Fund.‘I.
Hon. Larry 0. Cox, page 5 (V-1547)


                      SUMMARY
        !l!he
            Executive Director of the Board for
    Texas State Hospitals and Special Schools,
    rather than the Business Manager of the
    various estatehospitals and special schools
    should Initiate and approve vouchers for
    payment effecting the act designatedas
    the "State Hospitals and Special Schools
    Building Fund" created by House Bill 2, Acts
    slat Legislature,1 Called Session, 1950,
    ch. 1, pa 1.
                                Yours very truly,
APPROVED:                         l'RICEDANIEL
                                Attorney General
J. C, Davis, Jr.
County Affairs Division
B. Jacobson
Executive Assistant
Charles D. Mathews
First Assistant
                                       Assistants
JR:am